915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George A. BURKHALTER, Defendant-Appellant.
No. 90-3112.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant, George A. Burkhalter (Burkhalter), appeals from his conviction on both counts of a two-count information alleging possession with an intent to distribute over 60 grams of cocaine base (or crack) and approximately 30 grams of cocaine hydrochloride.  Following a jury trial, the district court sentenced Burkhalter to 240 months in prison, a sentence within the range recommended by the Sentencing Guidelines.  Burkhalter timely appealed, alleging numerous trial and sentencing errors.


2
After examining the briefs of the parties, the arguments of counsel, the record developed at trial, and the applicable law, the panel concludes that all of Burkhalter's assignments of error are without merit.  Accordingly, the judgment of the district court is hereby AFFIRMED.